 
 
IV 
112th CONGRESS
1st Session
H. RES. 178 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2011 
Mr. Heck submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a committee report on a bill or joint resolution to include a statement of whether the legislation creates any duplicative programs. 
 
 
That clause 3 of rule XIII is amended by adding at the end the following new paragraph: 
 
(i)The report of a committee on a bill or joint resolution authorizing an appropriation for a new program shall include a statement of whether the program has similar or overlapping objectives to any other program within the same Federal agency.. 
 
